            Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 1 of 52



                          UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF NEW YORK


   KEVIN NIXON,                                          )
                                                         )
                            Plaintiff,                   ) Case No.
                                                         )
             v.                                          ) JURY TRIAL DEMANDED
                                                         )
   WAGEWORKS INC., STUART C. HARVEY                      )
   JR., EDGAR MONTES, THOMAS A.                          )
   BEVILACQUA, BRUCE G. BODAKEN,                         )
   CAROL    A.  GOODE,  JEROME    D.                     )
   GRAMAGLIA, ROBERT L. METZGER, and                     )
   GEORGE P. SCANLON.                                    )
                                                         )
                            Defendants.                  )


  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges

  upon personal knowledge with respect to himself, and upon information and belief based upon,

  inter alia, the investigation of counsel, as to all other allegations herein, as follows:

                                    NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against WageWorks, Inc. (“WageWorks” or

the “Company”) and the members of the Company’s board of directors (collectively referred to

as the “Board” or the “Individual Defendants” and, together with WageWorks, the “Defendants”)

for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection

with the proposed merger of WageWorks with HealthEquity, Inc. (“HealthEquity” or “Parent”)

and Pacific Merger Sub, Inc. Inc. (“Merger Sub”) (the “Proposed Transaction”).


                                                   1
            Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 2 of 52



       2.       On June 26, 2019, WageWorks entered into an agreement and plan of merger (the

“Merger Agreement”), whereby stockholders of WageWorks common stock will receive the right

to receive $51.35 for each share of WageWorks common stock they own (the “Merger

Consideration”).

       3.       On July 29, 2019, in order to convince WageWorks’ public common stockholders

to vote in favor of the Proposed Transaction, the Defendants authorized the filing of a materially

incomplete and misleading Schedule 14(a) Definitive Proxy Statement (the “Proxy”) with the

Securities and Exchange Commission (“SEC”).

       4.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections and related analyses completed by WageWorks’ financial

advisor with respect to the Proposed Transaction, Evercore Group L.L.C. (“Evercore”); (ii) the

data and inputs underlying the financial valuation performed by Evercore; (iii) potential conflicts

of interest on the part of Evercore; and, (iv) potential conflicts of interest on the part of the

Individual Defendants.

       5.       The special meeting of WageWorks’ stockholders to vote on the Proposed

Transaction is going to be scheduled soon, and consummation of the Proposed Transaction will

occur on August 28, 2019 (the “Stockholder Vote”). It is therefore imperative that the material

information that has been omitted from the Proxy is disclosed prior to the Stockholder Vote so

WageWorks’ stockholders can properly exercise their corporate voting rights.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to WageWorks’



                                                  2
            Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 3 of 52



public common stockholders sufficiently in advance of the upcoming stockholder vote or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       7.        This Court has jurisdiction over all claims asserted herein pursuant to Section

27 of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

1934 Act and Rule 14a-9.

        8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

        9.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, WageWorks’ common stock trades on the New York Stock

Exchange (“NYSE”), a market that is headquartered in this District. See, e.g., United States v.

Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).




                                                  3
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 4 of 52



                                          PARTIES

       10.    Plaintiff Kevin Nixon is, and has been continuously throughout all times relevant

hereto, the owner of WageWorks common stock.

       11.    Defendant WageWorks is a Delaware corporation and maintains its principal

executive office at 1100 Park Place, 4th Floor, San Mateo, California 94403. WageWorks “is a

leader in administering Consumer-Directed Benefits (“SDBs”) which empower employees to

lower their tax expense and provide healthcare related tools for employers to provide to their

employees. WageWorks provides companies with the technology, tools, and a comprehensive

understanding of current regulations, and are dedicated to administering CDBs. These include

pre-tax spending accounts, such as Health Savings Accounts, health and dependent care Flexible

Spending Accounts, Health Reimbursement Arrangement, plus commuter benefit services,

including transit and parking programs, wellness programs, Consolidated Omnibus Budget

Reconciliation Act, and other employee benefits.” Proxy, 1. The Company’s common stock

trades on the NYSE under the ticker symbol “WAGE.” Id.

       12.    Individual Defendant Stuart C. Harvey, Jr. (“Harvey”) is and has been

WageWorks’ Executive Chairman of the Board and a member of its Board since September 2018.

       13.    Individual Defendant Edgar Montes (“Montes”) is and has been WageWorks’

President and Chief Executive Officer and a member of its Board since April 2018. Montes

previously served as WageWorks’ President, Chief Operating Officer, Senior Vice President, and

Vice President.

       14.    Individual Defendant Thomas A. Beilacqua (“Bevilacqua”) is and has been a

member of WageWorks’ Board since November 2009.

       15.    Individual Defendant Bruce G. Bodaken (“Bodaken”) is and has been a member



                                               4
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 5 of 52



of WageWorks’ Board since September 2005.

       16.    Individual Defendant George P. Scanlon (“Scanlon”) is and has been a member

of WageWorks’ Board since October 2018.

       17.    Individual Defendant Robert L. Metzger (“Metzger”) is and has been a member

of WageWorks’ Board since February 2016.

       18.    Individual Defendant Jerome D. Gramaglia (“Gramaglia”) is and has been a

member of WageWorks’ Board since October 2003.

       19.    Individual Defendant Carol A. Goode (“Goode”) is and has been a member of

WageWorks’ Board since April 2019.

       20.    The defendants identified in Paragraphs 12 through 19 above are collectively

referred to herein as the “Board” or the “Individual Defendants,” and together with WageWorks,

the “Defendants.”

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       21.    According to its Website, WageWorks “simplify[ies] the complex world of

Consumer-Directed Benefits. We make benefits programs easier to understand and use so that

everyone can take advantage of pre-tax savings and focus on what matters most.”

       22.    WageWorks was incorporated in Delaware in 2000, and became a publicly traded

company with its initial public offering on May 9, 2012.

       23.    After going public in 2012, WageWorks initially grew by leaps and bounds. The

closing price of WageWorks common stock on February 28, 2018 was $52.45.

       24.    On March 1, 2018, WageWorks announced that it was delaying the filing of its

Form 10-K for the fiscal year ending December 31, 2017 because of material weaknesses in its



                                               5
          Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 6 of 52



system of internal controls and its practices and controls as to its accounting and preparation of

earnings disclosures were ineffective. Because of these material weaknesses, the Company

announced, among other things, that: (i) it would not be timely filing its 10-K for the prior fiscal

year; (ii) its financial statements for certain periods in 2016 and 2017 needed to be restated; (iii)

the financial restatements would lead to decreases in revenue, net income and adjusted EBITDA

for fiscal year 2016 relative to what was reported; (iv) the formation of a special committee of

directors independent from the Company’s Audit Committee to carry out an independent

investigation of the Audit Committee’s investigation in response to concerns raised by KPMG;

(v) the resignations of several members of its management, including its Chief Executive Officer,

Chief Financial Officer, and general counsel; and (vi) its failure to comply with the NYSE’s

listing requirements and continued operation under an extension period so that WageWorks

would be able to complete and file its 2017 Form 10-K. As a result, the trading price of

WageWorks stock fell precipitously, with a closing price on March 1, 2018 of $42.70, a drop of

almost 20%.

        25.    After announcing these flaws on March 1, 2018, WageWorks stock cratered
throughout the next year, until WageWorks finally regained investors’ faith when it issued a pre-
market press release on March 14, 2019 entitled WageWorks Announces Investor Conference
Call to Review Financial Results and Outlook:

       SAN MATEO, Calif., March 14, 2019 (GLOBE NEWSWIRE) -- WageWorks, Inc.
       (NYSE: WAGE), a leader in administering Consumer-Directed Benefits,
       announced today that it will be hosting an investor call to discuss the company’s
       recent financial results and outlook on Monday, March 18, 2019 at 2 p.m. PDT (5
       p.m. EDT).

       The company expects to file with the U.S. Securities and Exchange Commission
       (SEC) a majority of its delayed quarterly and annual reports before Tuesday
       evening, March 19, 2019. As a result, the company expects that its common stock
       will continue to be listed for trading on the New York Stock Exchange (NYSE).
       The Company’s Annual Report on Form 10-K for its 2018 fiscal year, however,
       will not be filed until a later date.



                                                  6
          Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 7 of 52




       Conference Call Details

       The company has scheduled a conference call for Monday, March 18, 2019 at 2 p.m.
       PDT (5 p.m. EDT). The dial-in number for individuals wishing to participate is (844)
       778-4142 (Domestic Toll-Free) or (661) 378-9625 (International), and the
       conference ID is 6278496. A telephonic replay of this conference call will be
       available via WageWorks’ website for five calendar days. For individuals wishing
       to listen to the replay, the dial-in number is (855) 859-2056 and the conference ID
       is 6278496. Interested parties can access the event live and view the accompanying
       slide presentation through the “Investor Relations” section of WageWorks’ website
       at http://wageworks.com.

       26.     Following the announcement that WageWorks was finally going to be able to

report its financial results, WageWorks’ trading price rebounded significantly, increasing 30% at

market open on March 14, 2019.

       27.     The Motley Fool observed in its March 14, 2019 article, WageWorks Inc. Stock

up 31% Today: What You Need to Know, which addressed the increase in trading price following

the issuing of WageWorks’ March 14, 2019 press release: “Needless to say, today’s announce

that the company was – finally – getting closer to the finish line on reporting its financial results

has the market exuberant today,” but “whatever investors decide to do with WageWorks right

now is heavily built on speculation,” so the “best advice to anyone following WageWorks now

is to sit on their hands and wait to actually see the company’s financial results before forming an

investment decision.”

       28.     On March 25, 2019, WageWorks issued another Press Release, entitled

WageWorks Provides Update on Form 10-K Filing:


       SAN MATEO, Calif., March 25, 2019 (GLOBE NEWSWIRE) -- WageWorks, Inc.
       (NYSE: WAGE), a leader in administering Consumer-Directed Benefits, today
       provided an update regarding its Form 10-K for the fiscal year ended December 31,
       2018 (the “Form 10-K”).



                                                  7
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 8 of 52



       As reported by WageWorks in its Form 12b-25 filed with the Securities and
       Exchange Commission (the “SEC”) on February 28, 2019, the Company was unable
       to file its Form 10-K within the prescribed time period without unreasonable effort
       or expense. The extension period provided under Rule 12b-25 expired on March 18,
       2019.

       The Company continues to work diligently to complete the preparation of its
       consolidated financial statements in order to be in a position to file its Form 10-K for
       the fiscal year ended December 31, 2018 with the SEC as soon as possible, but in any
       event no later than May 2019. The Company expects to file its Form 10-Q for the
       quarter ended March 30, 2019 in June 2019. In summary, the Company anticipates
       achieving compliance with the periodic and annual report requirements of the
       Securities Exchange Act of 1934, as amended (the “Exchange Act”) in June 2019 at
       the latest.

       The Company also announced that, as expected, it has received a notice from the New
       York Stock Exchange (the “NYSE”) indicating that the Company is not in compliance
       with the NYSE’s continued listing requirements under the timely filing criteria
       outlined in Section 802.01E of the NYSE Listed Company Manual as a result of the
       Company’s failure to timely file its Annual Report on Form 10-K for the fiscal year
       ended December 31, 2018.

       The NYSE informed the Company that, under the NYSE’s rules, the Company will
       have six months from March 1, 2019 to file the Form 10-K with the SEC. The Company
       can regain compliance with the NYSE continued listing requirements at any time
       before that date by filing the Form 10-K with the SEC. If the Company fails to file the
       Form 10-K before the NYSE’s six-month compliance deadline, the NYSE may grant,
       at its sole discretion, an extension of up to six additional months for the Company to
       regain compliance, depending on the specific circumstances.

       29.    On Friday, April 26, 2019, WageWorks filed its Amended Form 10-K for the

Fiscal Year that Ended December 31, 2016.

       30.    The following Monday, April 29, 2019, WageWorks issued another Press Release,

entitled WageWorks Confirms Receipt of Proposal from HealthEquity:

       SAN MATEO, Calif., April 29, 2019 (GLOBE NEWSWIRE) -- WageWorks, Inc.
       (“WageWorks”) (NYSE: WAGE), a leader in administering Consumer-Directed
       Benefits, confirms that it has received an unsolicited, non-binding proposal from
       HealthEquity, Inc. (NASDAQ: HQY). The WageWorks Board of Directors, in
       consultation with its financial and legal advisors, will continue to carefully review the
       proposal in order to pursue the course of action that is in the best interests of all
       WageWorks shareholders.



                                                 8
            Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 9 of 52



          WageWorks’ Board and management team, consisting of our new CEO, CFO,
          General Counsel and Executive Chairman, as well as two new independent directors,
          remain intensely focused on executing the recently articulated growth strategy,
          delivering the high-quality service that our customers have come to expect, and
          creating shareholder value, which has resulted in year-to-date returns of over 50%.

          31.    As the April 29, 2019 Press Release states, the unsolicited proposal from

HealthEquity came at a time when WageWorks stock was just beginning to recover. Therefore,

the Proposed Transaction comes at a time when WageWorks’ recent and future success was not

fully reflected by its share price. The Proposed Transaction will “compensate” WageWorks

stockholders with cash that fails to adequately compensate them for the intrinsic value of their

shares.

          32.    Despite WageWorks’ intrinsic value and growth prospects, the Individual

Defendants are agreeing to sell the Company and depriving its stockholders of the ability to partake

in the Company’s future growth. The Individual Defendants breached their fiduciary duties owed

to the Company’s stockholders by agreeing to the Proposed Transaction for the unfair Merger

Consideration, and by allowing the unfair and flawed sales process to unfold in the manner that it

did, which will cause Plaintiffs and the Class to receive an inadequate Merger Consideration.

The Background of the Proposed Transaction

          33.    On October 24, 2018, the WageWorks Board held a special meeting with members

of management and representatives of Evercore, Wilson Sonsini Goodrich and Rosati P.C.

(“Wilson Sonsini,” WageWorks’ outside corporate legal counsel), Skadden Arps Slate Meagher

& Flom LLP (“Skadden,” outside legal counsel to the independent directors of WageWorks’

board), BDO USA LLP (“BDO,” an accounting firm), Macias Gini & O’Connell LLP (“MGO,”

another accounting firm), and KPMG LLP (“KPMG,” WageWorks’ outside accounting firm at

that time). Proxy, 22. At the time of the October 24, 2018 Meeting, WageWorks’ common stock


                                                  9
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 10 of 52



was trading at approximately $40.17 per share as a result of the issues stemming from its failed

accounting practices. Id.

       34.     At the October 24, 2018 Meeting, the WageWorks Board “discussed how to

remedy WageWorks’ financial reporting and bring WageWorks current in its SEC filing

obligations.” Proxy, 23. Representatives of BDO and MGO presented proposals regarding

completing the audit services and SEC filings, and representatives of KPMG indicated that

KPMG “could not commit to a timeline to complete the financial statement filings[.]” Id.

Representatives of Evercore “advised the WageWorks board and management regarding strategic

alternatives and contingency plans available to WageWorks should WageWorks not become

current in its SEC filings by March 19, 2019. The WageWorks board discussed that it may be

prudent to have some limited discussions with third parties regarding a potential sale of

WageWorks as a contingency plan for responding to activist pressures.” Id.

       35.     On October 31, 2018, the WageWorks Board held a special meeting where Harvey

“updated the WageWorks board that, based on recent discussions with KPMG, KPMG would not

be able to meet the audit timeline necessary,” and the Company’s Audit Committee “determined

that it was in the best interests of WageWorks and its stockholders to dismiss KPMG.” Proxy,

23. The Audit Committee further decided to engage BDO and MGO as independent registered

public accounting firms and “discussed the engagement of a financial advisor to assess

stockholder activities and the strategic alternatives and contingency plans that Evercore had

raised at the October 24, 2018 Meeting.” Id. The Board instructed members of management “to

initiate discussions with third parties, including financial sponsors that could have an interest in

engaging in a strategic transaction with WageWorks, and to involve Evercore in such discussions,

as appropriate.” Id.



                                                 10
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 11 of 52



       36.     On November 26, 2018, representatives of Evercore had a telephone call with a

representative of a financial sponsor, Sponsor A to discuss the “the potential merits of a business

combination between WageWorks and a portfolio company of Sponsor A[.]” Proxy, 24.

       37.     On December 3, 2018, a representative of “a financial sponsor” contacted Harvey

“to discuss such financial sponsor’s potential interest in exploring discussions regarding a

strategic transaction with WageWorks,” and followed this contact up with a December 7, 2018

letter to Harvey “confirming its interest to partner with another financial sponsor in acquiring

WageWorks.” Proxy, 24. But ultimately, this financial sponsor did not engage in “further

substantive discussions,” and “it did not execute a confidentiality agreement with WageWorks.”

Id. Although this financial sponsor did not execute a confidentiality agreement, the Proxy does

not disclose the identity or nature of the business of this “financial sponsor,” the other financial

sponsor that would have “partnered” with it, or why it did not engage in further substantive

discussions with WageWorks. Id.

       38.     On December 3, 2018, a representative of an investment bank contacted Evercore

to broker a meeting between a strategic party, Party A, and WageWorks. Proxy, 24.

       39.     Also on December 3, 2018, the WageWorks Board held a regularly scheduled

meeting with WageWorks management and representatives of BDO, MGO, Evercore, Wilson

Sonsini, Skadden, and Sidley Austin LLP (“Sidley Austin,” outside counsel for the independent

investigation of the Audit Committee Investigation). Proxy, 24. Representatives from Evercore

“discussed the strategic alternatives and contingency plans available to WageWorks in response

to actions undertaken by stockholders and the possibility that WageWorks might not become

current in its SEC filings by March 19, 2019, and provided a summary of recent discussions and

inquiries that certain third parties, including Sponsor A, had with Evercore or members of



                                                 11
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 12 of 52



WageWorks management.” Id. The WageWorks board instructed management to prepare

financial projections and, with the assistance of Evercore, to evaluate the “various alternatives

available to WageWorks, including a potential strategic transaction, in the event WageWorks did

not become current in its SEC filings by March 19, 2019.” Id. The WageWorks board decided

to formally engage Evercore in “developing strategic alternatives that might be available to

WageWorks in response to stockholder actions and the possibility that WageWorks might not

become current in its SEC filings in time to avoid delisting with the NYSE, and in advising the

Company in the event it received potential interest from third parties in acquiring WageWorks.”

Id.

       40.     On December 5, 2019, a representative of Sponsor A advised Evercore that it

“could not engage in any type of discussion regarding a possible strategic transaction until 2019.”

Proxy, 24.

       41.     On December 5, 2018, a representative of an investment bank contacted Harvey

on behalf of another financial sponsor, Sponsor B, to “discuss Sponsor B’s potential interest in

engaging in a strategic transaction,” and arranging a meeting in January 2019. Proxy, 24.

       42.     On December 12, 2018, a representative of a financial sponsor met with Harvey,

and the financial sponsor followed up on December 31, 2018, with a letter to WageWorks

management indicating its general interest in “acquiring 100% of the outstanding shares of

WageWorks for a cash consideration of at least $35 per share.” Proxy, 24. As WageWorks stock

was trading at approximately $27.00 at the time, and $35 per share in consideration represented

about a 30% premium over WageWorks’ trading price. “Ultimately, this financial sponsor did

not engage in further substantive discussions with management” and did not execute a

confidentiality agreement.    Id., 24-25.   Although this financial sponsor did not execute a



                                                12
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 13 of 52



confidentiality agreement, the Proxy does not disclose the identity or nature of the business of

this “financial sponsor” and does not disclose why it did not engage in further substantive

discussions.

       43.     On January 8, 2019, Harvey held a meeting with a representative of another

financial sponsor regarding a strategic transaction. Proxy, 25. Although this financial sponsor

followed up the next day to confirm its interest in an email, “[u]litmately, this financial sponsor

did not engage in further substantive discussions,” and did not execute a confidentiality

agreement. Id. Although this financial sponsor did not execute a confidentiality agreement, the

Proxy does not disclose the identity or nature of the business of this “financial sponsor” and does

not disclose why it did not engage in further substantive discussions.

       44.     On January 11, 2019, the WageWorks Board held a regularly scheduled meeting

where representatives of Evercore updated the Board regarding the Company’s “stock price

performance and recent analyst reports and potential areas that stockholder activists might focus

on, including WageWorks’ board structure, compensation structure, stockholder rights, and audit

and risk oversight.” Proxy, 25. The Board advised Evercore that it believed “third parties were

looking to take advantage of WageWorks’ then-current stock price of approximately $27.87 per

share, which, in the WageWorks’ board’s estimation, did not reflect WageWorks’ intrinsic

value.” The Proxy does not disclose what the Board estimated WageWorks’ intrinsic value to be

at the time of the January 11, 2019 Meeting. The Board and representatives of Evercore “also

discussed the likelihood that BDO and MGO would complete their respective audits” such that

WageWorks could “become current in its SEC filings by March 19, 2019.” Id. The Proxy does

not disclose the substance of these discussions and whether the Board and/or Evercore found it

likely that BDO and MGO would complete these audits and WageWorks would become current.



                                                13
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 14 of 52



       45.     On January 14, 2019, Harvey had a telephone call with another financial sponsor,

Sponsor C regarding a strategic transaction. Proxy, 25.

       46.     On January 15, 2019, a representative of Evercore spoke with a representative of

another financial sponsor, Sponsor D. Proxy, 25.

       47.     On January 28, 2019, Sponsor A “reiterated its interest in a strategic

combination[.]” Proxy, 25.

       48.     On January 29, 2019, the Board held a regularly scheduled meeting, with

management, Evercore and Wilson Sonsini, at which they discussed the timeline for work and

scheduled by BDO and MGO, “including management’s expectation that WageWorks would be

in compliance with the listing requirements of the NYSE by early March 2019.” Proxy, 25-26.

Management the discussed WageWorks’ “financial projections, and Evercore led the

WageWorks board through an initial valuation framework, as well as stockholder engagement

strategies the WageWorks board and management should consider implementing following the

anticipated completion of the financial statement filings.” Id. The Proxy does not disclose

whether Evercore and the Board reached an actual estimated value in its “initial valuation

framework,” and if so what the estimated value was.

       49.     On February 13, 2019, Harvey, members of management, and certain members of

the WageWorks Board “held a dinner meeting with representatives from Sponsor C.” Proxy, 26.

“Ultimately, Sponsor C did not engage in further substantive discussions with management and

did not execute a confidentiality agreement with WageWorks.” The Proxy does not disclose

which “certain members of the WageWorks Board” were present for this dinner meeting, and

although Sponsor C did not execute a confidentiality agreement, the Proxy does not disclose the

identity or nature of the business of this “financial sponsor” and does not disclose why it did not



                                                14
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 15 of 52



engage in further substantive discussions.

       50.     On April 1, 2019, Montes had a telephone call with a representative of a strategic

party, Party B to discuss “the possible expansion of the parties’ commercial relationship.” Proxy,

27. The Proxy does not disclose the scope or extent of the parties’ prior existing commercial

relationship, if any, or the extent to which that relationship, if any, might be expanded pursuant

to this discussion.

       51.     On April 8, 2019, representatives of a financial sponsor, Sponsor E, met with a

representative of WageWorks. Proxy, 27. The Proxy does not disclose the identity of the

“representative” of WageWorks who met with the representatives of Sponsor E and does not state

whether he or she was a representative from WageWorks’ management or Board.

       52.     On April 9, 2019, WageWorks issued a Press Release to announce that Goode had

been appointed to the Board.

       53.     On April 11, 2019, Jon Kessler (“Kessler”) the President and CEO of

HealthEquity, contacted Montes. Proxy, 27. Later that day, HealthEquity followed up on this

contact with “an unsolicited, non-binding indication of interest from HealthEquity expressing its

interest in acquiring WageWorks for $50.50 per share in cash,” (the “April 11 Offer”) along with

“a proposed confidentiality and standstill agreement intended to facilitate a 30 day due diligence

period and a letter from Wells Fargo Bank, N.A. and Wells Fargo Securities, LLC evidencing an

initial commitment to finance the proposed acquisition.” Id. The proposal requested that

WageWorks respond by April 19, 2019. At the time, WageWorks’ common stock was trading at

approximately $40.13 per share, and the $50.50 per share offer represented a premium of

approximately 26% over the trading price.

       54.     On April 17, 2019, the WageWorks board held a special meeting to discuss the



                                                15
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 16 of 52



April 11 Offer, and determined to have a “more comprehensive review” at the next Board meeting

scheduled for April 25, 2019. Proxy, 27. Following this meeting, Harvey e-mailed Kessler to

acknowledge receipt of the April 11 Offer and indicate that WageWorks could not respond before

the April 19, 2019 deadline. Id.

       55.     On April 24, 2019, Kessler telephoned Harvey regarding WageWorks’

deliberations on the April 11 Offer, and Harvey “committed to provide a meaningful response”

during the April 29, 2019 week. Proxy, 27.

       56.     On April 25, 2019, the WageWorks Board held a regularly scheduled meeting,

with members of WageWorks management, Evercore, and Wilson Sonsini. Proxy, 27. At the

meeting Harvey updated the Board “regarding recent communications with representatives of

HealthEquity,” and “representatives of Evercore presented a preliminary valuation of

WageWorks based on financial projections generated by WageWorks management and discussed

the valuation in the context of the April 11 Offer.” Id., 27-28. “Representatives of Evercore the

led a discussion of potential strategies,” which included “contacting other parties to assess their

interest in a potential acquisition” and “entering into a confidentiality and standstill agreement

with HealthEquity to enable HealthEquity to better understand WageWorks’ business and

operations and thereby allow HealthEquity to potentially increase its proposed purchase price

above the $50.50 per share price set forth in the April 11 Offer.” Id., 28. “The WageWorks board

discussed each alternative[.]” Id. The Proxy does not disclose the substance of the Board’s

discussion of each of these alternatives, or whether its ultimate determination as to how to proceed

was unanimous.

       57.     On April 29, 2019, Harvey, Montes, and Kessler discussed the April 11 Offer, and

Harvey “indicated that the WageWorks board did not believe the proposed price of $50.50 per



                                                 16
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 17 of 52



share was sufficient, but that the WageWorks board supported continued discussions between

WageWorks and HealthEquity and intended to provide HealthEquity with access to confidential

diligence materials in furtherance of pricing discussions, subject to a revised confidentiality and

standstill agreement.” Proxy, 28.

       58.     On April 29, 2019, Kessler advised Harvey by text message that HealthEquity

“had received questions from the press regarding the April 11 Offer.” Proxy, 28. Following this

text message and “press reports speculating over a potential offer from HealthEquity,”

WageWorks issued a press release confirming the “unsolicited, non-binding proposal.” Id.

HealthEquity issued a Press Release the following day, “confirming that it had made a non-

binding proposal to acquire WageWorks for $50.50 per share in cash.” Id. The Proxy does not

state whether the “press reports speculating over a potential offer from HealthEquity” were based

on information that was leaked by persons at or acting on behalf of WageWorks and/or by persons

at or acting on behalf of HealthEquity.

       59.     The WageWorks Board held a special meeting on April 30, 2019, with members

of management, Evercore, Wilson Sonsini, and Sard Verbinnen & Co., (“Sard,” ), outside public

relations consultant for WageWorks. Proxy, 28. Harvey updated the Board regarding his

discussions with HealthEquity and recent news reports regarding the April 11 Offer. Id. At the

Board’s request, representatives of Evercore “led a discussion regarding potential strategies,”

which included “conducting a market check to gauge the interest of third parties in a potential

acquisition of WageWorks, instituting a preferred stockholder rights plan to increase the leverage

of WageWorks’ existing stockholders, and/or entering into a confidentiality and standstill

agreement with HealthEquity to permit the sharing of non-public information to potentially

increase the purchase price of the April 11 Offer.” Id. “Following extended discussion and



                                                17
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 18 of 52



consideration, the WageWorks board instructed Evercore to commence a market check of

financial sponsors and strategic parties that may have interest in a strategic transaction with

WageWorks, stipulated to Evercore and Wilson Sonsini that any third-party with interest in

30pursuing such a strategic transaction must enter into a confidentiality agreement with

WageWorks, which confidentiality agreement should contain standstill provisions unless, in the

determination of WageWorks management, there is sufficient justification to not require such

provisions, and directed Evercore and Wilson Sonsini to negotiate a confidentiality agreement

with HealthEquity that prevented HealthEquity from commencing takeover efforts or using

confidentiality information of WageWorks in any hostile action to acquire the Company for a

reasonable period of time.” Proxy, 28-29.

       60.     On April 30, 2019, representatives of Evercore “commenced a strategic process

that would result in Evercore reaching out to seventeen strategic parties and/or financial

sponsors.” Proxy, 29. “Ten parties, including HealthEquity, executed confidentiality agreements

with WageWorks, with nine of such agreements, including that of HealthEquity, containing

standstill provisions that would terminate upon WageWorks having entered into a definitive

agreement to effectuate a business combination, and certain of which standstill provisions,

including that of HealthEquity, would terminate upon a third party announcing a tender offer to

acquire more than 50% of WageWorks’ outstanding shares of common stock.” Id. “Eight parties,

including HealthEquity, received access to a virtual data room containing non-public information

of WageWorks, and five parties attended management meetings with WageWorks.” Id. The

Proxy does not disclose how many of the nine standstill agreements terminated upon a third

party’s tender offer, or which potential counterparties entered these standstill agreements.

       61.     Shortly thereafter, WageWorks management and Evercore engaged in discussions



                                                18
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 19 of 52



with representatives of Party C, a strategic party, Party B, Sponsor A, Party, Sponsor D, Sponsor

E, and Party D, who all confirmed interest in pursuing a potential strategic transaction with

WageWorks.      The Proxy does not disclose whether any of these potential counterparties

communicated a proposal, or whether any of these potential counterparties otherwise expressed

an interest in “beating” the $50.50 per share offer that WageWorks and HealthEquity had recently

publicly confirmed in their respective press releases.

       62.     On May 3, 2019, HealthEquity’s outside counsel, Willkie Farr & Gallagher LLP

(“Willkie”) sent a second proposal to WageWorks (the “May 3 Letter”), which “proposed to

acquire all of the issued and outstanding shares of common stock of WageWorks,” for “merger

consideration in the amount of $50.50 for each share of WageWorks common stock outstanding,”

contingent upon a “30 day ‘go-shop’ period with the ability to continue discussions with a party

that has submitted a written proposal that is a superior proposal, and a termination fee of 3.5% of

the equity value of WageWorks in the event WageWorks entered into an alternative proposal, or

1.5% of the equity value of WageWorks in the event WageWorks entered into an alternative

proposal with an ‘excluded party’.” Proxy, 29-30.

       63.     On May 5, 2019, the WageWorks Board held a special meeting regarding

“communications with HealthEquity, other potentially interested parties, and certain significant

customers and stockholders.” Proxy, 30. The Board further discussed “the inadequacy of the

$50.50 offer,” and “authorized Evercore to request initial indications from the parties involved in

the strategic process by May 24, 2019.” Proxy, 30. The Board determined that “it was in the

best interests of WageWorks and its stockholders for management both to engage directly with

HealthEquity and to continue the strategic process with potentially interested third parties[.]” Id.

The Proxy does not disclose whether the Board specifically discussed any “other potentially



                                                 19
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 20 of 52



interested parties” and, if so, which, and also does not provide any details as to these “significant

customers and stockholders” or why they were discussed at this special meeting.

       64.     Also on May 5, 2019, Harvey and Kessler had a telephone call during which

Harvey told Kessler that the May 3 Letter “was viewed as constructive,” that the WageWorks

Board had directed Evercore to work with HealthEquity’s financial advisors directly, and “an in-

person meeting between Mr. Harvey and Mr. Kessler should occur following resolution of the

confidentiality and standstill agreement discussions.” Proxy, 30. WageWorks and HealthEquity

entered a confidentiality and standstill agreement on May 7, 2019. Id.

       65.     On May 13, 2019, Harvey Kessler, and Stephen D. Neeleman (“Neeleman”),

HealthEquity’s founder and vice chairman, “held a dinner meeting to meet in-person and discuss

HealthEquity’s due diligence process in respect of the Company.” Proxy, 30. Harvey told

Kessler and Neeleman that the Board had not agreed to sell the Company for $50.50 per share

and expected HealthEquity “to increase its proposed offer price following the due diligence

process.” Id. Kessler advised that “prompt access to comprehensive due diligence materials

would be the fastest path to potential additional value for WageWorks’ stockholders, and the

parties committed to schedule management meetings between members of” WageWorks’ and

HealthEquity’s management. Id.

       66.     On May 14, 2019, the WageWorks Board held a special meeting regarding

“communications with HealthEquity, other potentially interested third parties, and certain

significant customers and stockholders.” Proxy, 30-31. “The WageWorks board then directed

Wilson Sonsini to deliver a revised draft of the merger agreement to Willkie in line with the

discussion of the material terms of the merger agreement[.]” Id. The WageWorks Board

“directed members of management and representatives of Evercore again to convey to



                                                 20
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 21 of 52



HealthEquity that the WageWorks board believed that HealthEquity’s offer of $50.50 per share

did not adequately value the Company.”            Id.   The Proxy does not disclose how much

consideration per-share the WageWorks Board instructed Wilson Sonsini to provide for in its

“revised draft of the merger agreement.”

        67.     On May 17, 2019, Wilson Sonsini delivered a draft merger agreement to Willkie

that “contemplated, among other things, a 60 day ‘go-shop’ period with an ability to continue

with a party that has submitted a written proposal that is reasonably likely to lead to a superior

proposal, and a termination fee of 3% of the equity value of WageWorks in the event WageWorks

entered into an alternative proposal, or 1% of the equity value of WageWorks in the event

WageWorks entered into an alternative proposal with an ‘excluded party.’” Proxy, 31. Again,

the Proxy does not disclose how much consideration per-share the WageWorks Board instructed

Wilson Sonsini to provide for in its “revised draft of the merger agreement.” The Proxy also does

not disclose whether there were parties that would have been considered “Excluded Parties”

subject to the “go-shop” provision at the time Wilson Sonsini delivered the May 17, 2019 draft

merger agreement, and if so, the identity of those parties and the material terms of their

outstanding alternative written proposals.

        68.     On May 24, 2019, Parties A, D and E, and Sponsors A, B, D, and E, did not submit

an initial indication, “citing among other things, their inability to exceed the price set forth in the

April 11 Offer. Proxy, 31.

        69.     Also on May 24, 2019, Party B “communicated to Evercore that it maintained

interest in acquiring WageWorks,” but “did not provide specificity on purchase price.” Proxy,

32.

        70.     Also on May 24, Party C submitted a preliminary, non-binding letter of intent to



                                                  21
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 22 of 52



acquire WageWorks for $55.50 per share in cash, which proposal was conditioned on Party C

identifying a third-party financial sponsor that would provide financial assistance to Party C in

acquiring WageWorks and also agree to acquire a related carve-out business.” Proxy, 31-32.

Party C further indicated it would need “six-to-eight weeks to select a third-party financial

sponsor partner and conduct the requisite due diligence on WageWorks.” Proxy, 32. “At this

time, WageWorks made non-public information available to Party C[.]” Id.

       71.     On May 30, 2019, WageWorks filed its 2018 Form 10-K with the SEC. Proxy,

32.

       72.     On June 4, WageWorks management “learned that HealthEquity had acquired

approximately 1.6 millions shares of WageWorks common stock from February 1, 2019 through

April 4, 2019, which represented in the aggregate approximately 4% of the issued and outstanding

shares of WageWorks common stock.” Proxy, 32.

       73.     On June 14, HealthEquity “submitted a revised proposal to acquire WageWorks

for $51.00 per share in cash, which offer was not subject to due diligence but was subject to the

successful negotiation of the merger agreement.” Proxy, 32. HealthEquity “increased its offer

by $0.50 per share in response to WageWorks board’s stated belief that $50.50 was not adequate,”

but HealthEquity “was not prepared to offer a higher price because its due diligence review

uncovered several issues with respect to the Company’s lower revenue and earnings trajectory

for 2019, concerns over the lack of meaningful new sales activity, the lack of meaningful revenue

generation from HSAs, and a higher fully diluted share count than anticipated by HealthEquity

due to WageWorks’ commitment to issue equity awards to employees that had not been issued

due to WageWorks’ failure to remain current in its SEC periodic reporting obligations.” Id.

Willkie also “delivered a revised draft of the merger agreement” that eliminated the go-shop



                                               22
             Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 23 of 52



provision and provided for a termination fee of 3.25% of WageWorks’ equity value. Id.

        74.      On June 16, 2019, Party C’s financial advisor “notified Evercore that Party C had

selected a financial sponsor to assist in its acquisition of WageWorks in accordance with the

conditions of Party C’s proposal” to purchase WageWorks for $55.50 per share. The Proxy does

not disclose whether Party C identified the financial sponsor to WageWorks at this time. The

Proxy also does not disclose whether Party C advised WageWorks that the financial sponsor it

had selected had agreed to acquire the “related carve-out business.” The Proxy also does not

disclose whether Party C advised WageWorks as to whether due diligence was still projected to

be done within the six-to-eight week timeframe beginning with May 24, 2019 or if there was a

revised projected date of completion.

        75.      On June 17, 2019, the WageWorks Board held a special meeting with members

of management and representatives of Evercore and Wilson Sonsini. Proxy, 33. The Board

discussed the proposals from HealthEquity and Party C and concluded that there was a “low

likelihood that a revised offer from Party C would still approach $55.50 per share,” and there

were “inherent uncertainty and risks associated with Party C’s proposal.” Id. The Proxy does

not disclose why the WageWorks Board, WageWorks management, Evercore, and Wilson

Sonsini determined that there was “a low likelihood” that Party C’s revised offer would “approach

$55.50 per share” other than the “complexity” involved in its financial sponsor also acquiring “a

related carve-out business” and the possibility that due diligence would cause Party C to reduce

its offer.

        76.      On June 18, Harvey and Evercore advised HealthEquity’s financial advisors that

the revised offer of $51.00 would not be adequate “but that if HealthEquity raised the price to

$53.50, that may be high enough” to reconvene the WageWorks Board. Proxy, 33. On June 19,



                                                 23
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 24 of 52



2019, HealthEquity revised its proposal to $52.00 per share, “subject to the successful negotiation

of a final merger agreement by June 23, 2019, at which time HealthEquity’s offer would expire.”

Id.

       77.     On June 20, 2019, the WageWorks Board held a meeting with members of

management and representatives of Evercore and Wilson Sonsini regarding the “communications

with HealthEquity, the increase in HealthEquity’s offer to $52.00 per share, and that the offer

was conditioned upon the successful negotiation of the merger agreement by June 23, 2019. The

WageWorks Board, together with members of management and representatives of Evercore,

discussed HeatlhEquity’s revised offer of $52.00 per share and how it compared to a valuation of

the Company based on financial projections generated by WageWorks management, whether

$52.00 per share sufficiently captured the intrinsic value of the Company, the expected timing of

the completion of Party C’s due diligence, the timing of Party C’s revised offer, the complexity

involved in the proposed transaction with Party C and its financial partner, the low likelihood that

a revised offer from Party C would still approach $55.50 per share, and the inherent uncertainty

and risks underlying Party C’s proposal.” Proxy, 33. The Board further discussed implications

of their fiduciary duties in considering “the interplay between evaluating the probability of

competing offers coming to fruition, break-up fees, potential challenges in connection with the

sale, and the risks in waiting for Party C to provide a revised offer in light of various timing

considerations, such as the 2019 annual meeting of stockholders and potential customer and sales

disruption.” Id. Ultimately, the Board decided “it was not advisable to wait for Party C (and its

financial partner) to complete due diligence and make a revised proposal,” and instead “accept

the revised offer of $52.00 per share” from HealthEquity. Proxy, 33-34. The Proxy does not

disclose why the WageWorks Board, WageWorks management, Evercore, and Wilson Sonsini



                                                 24
          Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 25 of 52



determined that there was “a low likelihood” that Party C’s revised offer would “approach $55.50

per share” other than the “complexity” involved in its financial sponsor also acquiring “a related

carve-out business” and the possibility that due diligence would cause Party C to reduce its offer.

         78.   Between June 20, 2019 and June 23, 2019, Willkie and Wilson Sonsini negotiated

and finalized open issues in the merger agreement. Proxy, 34. On June 23, 2019, “the parties

discovered there was a misunderstanding between the parties regarding the outstanding fully

diluted share count of WageWorks due to WageWorks treatment of outstanding RSUs that had

vested but not yet settled.” Id. The Proxy does not disclose the original and revised numbers of

fully diluted shares as contemplated by HealthEquity or HealthEquity “misunderstood” the

number of RSUs that were outstanding and vested but yet settled even though HealthEquity had

completed its due diligence. The Proxy also does not disclose when the disputed RSUs were

issued and became vested or whether the disputed RSUs included RSUs held by members of the

WageWorks Board, WageWorks’ management, WageWorks’ line employees, or some other

group.

         79.   On June 25, 2019, HealthEquity revised its offer to $51.20 per share, “attributing

the decrease in the price per share primarily to the additional shares,” and delivered a revised

draft of the merger agreement, “which, amount other things, contemplated a new closing

condition that, subject to certain exceptions, required WageWorks and its auditors, if requested

by HealthEquity, to deliver customary auditor consents and comfort letters and confirm in writing

at the time of a debt or equity financing that they were prepared to deliver comfort letters with

respect to such financing.” Proxy, 34. On June 26, WageWorks management confirmed that an

adjustment to the per-share price “was acceptable based on the fully diluted share count being

higher than originally contemplated by HealthEquity, but that a proportionate adjustment did not



                                                25
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 26 of 52



equate to a decrease to $51.20 per share. After negotiation, the parties agreed to a revised price

of $51.35 per share,” and subsequently “negotiated and finalized the remaining open issues in the

merger agreement.” The Proxy does not disclose how WageWorks determined the $51.35 per

share amount was proportionate. The Proxy also does not disclose how the WageWorks

management reacted to the “new closing condition” regarding auditor consents and comfort

letters. The Proxy also does not disclose whether management discussed the possibility of

resuming negotiations with Party C at this time.

       80.     On June 26, 2019, the WageWorks board held a special meeting with members of

management, Evercore, and Wilson Sonsini to consider the revised proposal, and “after

discussing potential reasons for and against the proposed transaction (see below under the caption

“The Merger—Reasons for the Merger; Recommendation of the WageWorks Board of

Directors”), the WageWorks Board unanimously” resolved to recommend completion of the

Proposed Transaction to shareholders. Proxy, 34-35. That evening, the parties executed the

Merger Agreement. Proxy, 35.

       81.     On the morning of June 27, 2019, WageWorks and HealthEquity issued a joint

press release, which stated, in part:

       HealthEquity to Acquire WageWorks Accelerating Market-Wide Transition to
       HSAs
       Delivers sustained growth, significant synergies, rapid deleveraging

       DRAPER, Utah and SAN MATEO, Calif., June 27, 2019 (GLOBE NEWSWIRE)
       -- HealthEquity, Inc. (NASDAQ: HQY) ("HealthEquity"), the nation's largest
       independent health savings account ("HSA") non-bank custodian, and WageWorks,
       Inc., (NYSE: WAGE) (“WageWorks”), a leader in administering HSAs and
       complementary consumer-directed benefits (“CDBs”), today announced that they
       have entered into a definitive agreement under which HealthEquity will acquire all
       of the issued and outstanding shares of common stock of WageWorks for $51.35
       per share in cash, representing a total enterprise value of approximately $2 billion.
       The all-cash offer represents a 28% premium to the volume weighted average



                                                26
 Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 27 of 52



closing price of WageWorks shares for the 30 trading days prior to HealthEquity’s
acquisition proposal becoming public on April 29, 2019.

The acquisition is expected to give HealthEquity access to more of the fast-growing
HSA market by expanding its direct distribution to employers and benefits advisors
as a single source, premier provider of HSAs and complementary CDBs, including
flexible spending accounts, health reimbursement arrangements, COBRA
administration and commuter accounts. Its focus on member engagement and
remarkable service enables HealthEquity to more fully meet the needs of
employers, partners and a broader range of consumers along the continuum of
health savings.

Jon Kessler, President and CEO of HealthEquity, commented on the acquisition,
“Acquiring WageWorks positions us to accelerate the market-wide transition to
HSAs, with greater market access and an end-to-end proprietary platform built to
drive members to spend smarter while saving for healthcare in retirement. Together,
we can meet employers and employees wherever they are on their journeys to
connect health and wealth, while simultaneously accelerating our growth in an
expanding industry. This transaction is compelling for team members and
stockholders of both companies and it accelerates the strategic goals of both
companies immediately by adding WageWorks’ market-leading CDB services to
HealthEquity’s highly acclaimed HSA platform.”

Edgar Montes, President and CEO of WageWorks, noted: “The combination of
WageWorks and HealthEquity will be transformative in our industry and will
amplify our impact among clients, brokers and policymakers. Together with
HealthEquity, WageWorks can bring broader, deeper, more innovative solutions to
our customers – giving them greater choice and peace of mind. This transaction
recognizes and reflects our strong brand and reputation in the market.”

Stuart C. Harvey, Jr., Executive Chairman of WageWorks, said: “This transaction
underscores everything we’ve accomplished as we have worked to rebuild
WageWorks and emerge stronger than ever. Our Board of Directors, in line with
its fiduciary duties, worked with financial and legal advisors to carefully review the
HealthEquity proposal in the context of our business and the industry as a whole,
and following that review we are pleased to deliver to WageWorks stockholders
the premium value inherent in this transaction.”

Financial Details

HealthEquity has identified significant synergy opportunities and anticipates
approximately $50 million in annualized, on-going synergies that will be realized
within 24 to 36 months of closing, primarily through custodial and interchange
revenue and operating efficiencies. HealthEquity also anticipates generating
significant incremental revenue synergies over time as the combined client base
takes advantage of the complete offering.

                                         27
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 28 of 52



       HealthEquity has received from Wells Fargo Bank a debt commitment to finance
       the acquisition. HealthEquity expects to deleverage rapidly through strong,
       predictable future cash flow and growth.

       The transaction has been approved by the boards of directors of both HealthEquity
       and WageWorks and is subject to WageWorks’ stockholder approval, regulatory
       approvals and other customary closing conditions, but is not subject to the
       availability of financing. It is expected to close before year-end. HealthEquity
       expects to provide guidance on the future financial impact of the transaction on or
       before the closing of the transaction.

       Following the close of the transaction, Jon Kessler will serve as President and CEO
       of the combined company. Kessler continued, “We look forward to welcoming the
       talented WageWorks team into HealthEquity’s “purple” culture of remarkable
       service to our customers and to each other. This transaction will open new
       opportunities for both team members and partners. We are committed to ensuring
       a smooth transition for all of our stakeholders as we expand the benefits we can
       offer.”

       82.     Rather than continuing to build upon WageWorks’ improving prospects, the Offer

Consideration being offered to WageWorks’ public shareholders in the Proposed Transaction is

unfair and grossly inadequate because, among other things, the intrinsic value of WageWorks

common stock is materially in excess of the amount offered given the Company’s recent financial

performance and its prospects for future growth and earnings.

       83.     Indeed, Party C had indicated that it was interested in acquiring WageWorks for

$55.50 per share but WageWorks’ Board and management inexplicably turned a cold shoulder to

Party C in favor of HealthEquity’s inferior offer of $52.00 per share out of concern that Party C’s

due diligence, which was projected to be completed within three weeks or so, would have caused

Party C to decrease its offer. In fact, following receipt of Party C’s initial indication of interest to

purchase WageWorks for $55.50 per share, WageWorks continued to show strong financial

prospects, including by shoring up its continued viability on the NYSE by correcting its SEC

filings. Indeed, notwithstanding WageWorks’ concern that Party C would revise the proposed

consideration downward from its proposal of $55.50 per share, it was actually HealthEquity that


                                                  28
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 29 of 52



revised the merger consideration downward from its $52.00 per share proposal that WageWorks

terminated negotiations with Party C to accept. In light of the plainly superior consideration that

Party C had offered, WageWorks effectively sold out its public shareholders in abandoning the

go-shop provisions in favor of HealthEquity’s proposal.

The Preclusive Deal Protection Devices

       84.     To the detriment of WageWorks shareholders, the Individual Defendants agreed,

in the Merger Agreement, to certain onerous and preclusive deal protection devices that operate

conjunctively to make the Proposed Transaction a fait accompli and all but ensure that the

Proposed Transaction is consummated and that no competing offers emerge for the Company.

       85.     Section 7.4 of the Merger Agreement is a restrictive “no-shop” provision that

prohibits the members of the Board from soliciting proposals relating to alternative offers or

business combinations.

       86.     Section 7.4(a) and (b) of the Merger Agreement also strictly prohibit, except under

extremely limited circumstances, the Individual Defendants from engaging in discussions or

negotiations relating to proposals regarding alternative acquisitions or business combinations.

       87.     Section 7.4(e) of the Merger Agreement requires the Board to provide HealthEquity

with written notice of any alternative Acquisition Proposal within twenty-four (24) hours of its

receipt. As Section 7.4(d) requires the Board to provide prior written notice of at least three (3)

business days of its intention to terminate the Merger Agreement in favor of any Superior Proposal

and negotiate with HealthEquity following HealthEquity’s receipt of the notice, so that

HealthEquity has the opportunity to adjust the terms and conditions of the Merger Agreement so

that the alternative Acquisition Proposal ceases to be a Superior Proposal.




                                                29
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 30 of 52



       88.      In addition, the Merger Agreement provides that the Company will be required to

pay to Parent a termination fee of $69,656,872 to HealthEquity with respect to any termination

under the No-Shop provisions of the Merger Agreement.

       89.      Ultimately, these preclusive deal protection devices restrained and continue to

restrain the Company's ability to solicit or engage in negotiations with any third party regarding a

proposal to acquire all or a significant interest in the Company. The aggregate effect of these

preclusive deal protection devices, viewed in light of the materially inadequate consideration

offered for WageWorks shares in the Proposed Transaction, supports an inference that the Board

was not acting in good faith in approving the terms of the Merger Agreement.

       90.      Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that the Company’s shareholders will continue to suffer absent judicial

intervention.

The Proxy Omits Material Information

       91.      On July 19, 2019, Defendants filed a materially incomplete and misleading

Preliminary Proxy Statement with the SEC. The special meeting of WageWorks stockholders to

vote on the Proposed Transaction is forthcoming. The Individual Defendants were obligated to

carefully review the Proxy before it was filed with the SEC and disseminated to the Company’s

stockholders to ensure that it did not contain any material misrepresentations or omissions.

However, the Proxy misrepresents or omits material information that is necessary for the

Company’s stockholders to make an informed voting decision in connection with the Proposed

Transaction. Specifically, the Proxy omits two types of material information: (i) information

regarding the background of the Proposed Transaction and the Individual Defendants’ potential

conflicts of interest; and (ii) information regarding the assumptions and inputs that render


                                                30
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 31 of 52



Evercore’s fairness analysis materially false, misleading, or incomplete.

    A. The Proxy Omits Material Information Regarding the Background of the Proposed
       Transaction and the Individual Defendants’ Potential Conflicts of Interest

        92.       The Proxy fails to provide material information regarding the background of the

merger that implicate potential conflicts of interest for WageWorks’ directors.

        93.     The Proxy discloses that, on December 3, 2018, a representative of “a financial

sponsor” contacted Harvey “to discuss such financial sponsor’s potential interest in exploring

discussions regarding a strategic transaction with WageWorks,” and followed this contact up with

a December 7, 2018 letter to Harvey “confirming its interest to partner with another financial

sponsor in acquiring WageWorks,” but ultimately did not engage in “further substantive

discussions,” and “did not execute a confidentiality agreement with WageWorks.” Id. The Proxy

fails to disclose the identity or nature of the business of this financial sponsor, the other financial

sponsor that would have “partnered” with it, or why it did not engage in further substantive

discussions with WageWorks. Id. This information is material to stockholders in deciding

whether to vote for the Proposed Transaction because the reason that a potential counterparty

terminated discussions regarding a business combination with WageWorks could reflect the

possibility that the counterparty thought WageWorks overvalued and weigh into investors’

opinion of whether the Proposed Transaction adequately compensates investors for the intrinsic

value of their stock.

        94.     The Proxy discloses that Evercore advised the WageWorks Board regarding

“actions undertaken by stockholders” at its December 3, 2018 but fails to disclose the identity

and nature of the stockholder actions that Evercore was advising WageWorks regarding. This

information is material to shareholders because WageWorks’ Board, management, and financial

advisors expressly considered these actions in discussing WageWorks’ intrinsic value.


                                                  31
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 32 of 52



        95.     The Proxy discloses that a representative of a financial sponsor met with Harvey

on December 12, 2018 and followed up on December 31, 2018 with a letter to WageWorks

management indicating its general interest in “acquiring 100% of the outstanding shares of

WageWorks for a cash consideration of at least $35 per share,” but does not the identity or nature

of the business of this “financial sponsor” and does not disclose why it did not engage in further

substantive discussions.

        96.     On January 8, 2019, Harvey held a meeting with a representative of another

financial sponsor regarding a strategic transaction. Proxy, 25. Although this financial sponsor

followed up the next day to confirm its interest in an email, “[u]litmately, this financial sponsor

did not engage in further substantive discussions,” and did not execute a confidentiality

agreement. Id. Although this financial sponsor did not execute a confidentiality agreement, the

Proxy does not disclose the identity or nature of the business of this “financial sponsor” and does

not disclose why it did not engage in further substantive discussions. This information is material

to stockholders in deciding whether to vote for the Proposed Transaction because the reason that

a potential counterparty terminated discussions regarding a business combination with

WageWorks could reflect the possibility that the counterparty thought WageWorks overvalued

and weigh into investors’ opinion of whether the Proposed Transaction adequately compensates

investors for the intrinsic value of their stock.

        97.     The Proxy discloses that the WageWorks Board advised Evercore that it believed

third parties were looking to take advantage of WageWorks’ depressed trading price at its meeting

on January 11, 2019, but the Proxy fails to disclose what the Board estimated WageWorks’

intrinsic value to be at the time of the January 11, 2019 Meeting. This information is material to

shareholders in deciding whether to vote for the Proposed Transaction because shareholders



                                                    32
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 33 of 52



would consider WageWorks’ own valuation of its stock in determining whether the Merger

Consideration fairly compensates them for the value of their stock.

       98.     The Proxy discloses that the Board and representatives of Evercore “also

discussed the likelihood that BDO and MGO would complete their respective audits” such that

WageWorks could “become current in its SEC filings by March 19, 2019” at the January 11,

2019 Board meeting, but does not disclose the substance of these discussions and whether the

Board and/or Evercore found it likely that BDO and MGO would complete these audits and

WageWorks would become current. This information is material to stockholders in deciding

whether to vote for the Proposed Transaction because the WageWorks Board and Evercore

expressly discussed the impact of these audits and SEC filings on the continued viability of

WageWorks stock trading on the NYSE and the intrinsic value of WageWorks stock.

       99.     The Proxy discloses that Evercore led the WageWorks Board through an “initial

valuation framework” at the January 29, 2019 Board meeting, but does not disclose whether

Evercore and the Board reached an actual estimated value in its “initial valuation framework,”

and if so what the estimated value was. This information is material to shareholders deciding

whether to vote for the Proposed Transaction because shareholders would consider WageWorks’

own valuation of its stock in determining whether the Merger Consideration fairly compensates

them for the value of their stock.

       100.    The Proxy discloses that Harvey, members of management, and certain members

of the WageWorks Board “held a dinner meeting with representatives from Sponsor C” on

February 13, 2019 but that Sponsor C did not ultimately engage in further substantive discussions

with management and did not execute a confidentiality agreement with WageWorks. The Proxy

does not disclose which “certain members of the WageWorks Board” were present for this dinner



                                               33
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 34 of 52



meeting, and although Sponsor C did not execute a confidentiality agreement, the Proxy does not

disclose the identity or nature of the business of this “financial sponsor” and does not disclose

why it did not engage in further substantive discussions. This information is material to

stockholders deciding whether to vote for the Proposed Transaction because it provided an

opportunity to steer Sponsor C away from considering WageWorks as a potential counterparty,

and because the reason that a potential counterparty terminated discussions regarding a business

combination with WageWorks could reflect the possibility that the counterparty thought

WageWorks overvalued and weigh into investors’ opinion of whether the Proposed Transaction

adequately compensates investors for the intrinsic value of their stock.

       101.    The Proxy discloses that Montes had a telephone call with a representative of Party

B on April 1, 2019 to discuss “the possible expansion of the parties’ commercial relationship”

but does not disclose the scope or extent of the parties’ prior existing commercial relationship, if

any, or the extent to which relationship might be expanded pursuant to this discussion. This

information is material to stockholders considering whether to vote for the Proposed Transaction

because such an expansion could create synergies that would benefit WageWorks’ investors.

       102.    The Proxy discloses that representatives of a financial sponsor, Sponsor E, met

with a representative of WageWorks on April 8, 2019, but does not disclose the identity of the

“representative” of WageWorks who met with the representatives of Sponsor E and does not state

whether he or she was a representative from WageWorks’ management or Board.                    This

information is material to stockholders deciding whether to vote for the Proposed Transaction

because it provided an opportunity to steer Sponsor E away from considering WageWorks as a

potential counterparty and would weigh into investors’ opinion of whether the Proposed

Transaction adequately compensates investors for the intrinsic value of their stock.



                                                 34
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 35 of 52



       103.    The Proxy discloses that the WageWorks Board held a regularly scheduled

meeting on April 25, 2019 and discussed potential strategies including contacting other parties to

assess their interest in a potential acquisition and entering into a confidentiality and standstill

agreement with HealthEquity to enable HealthEquity to better understand WageWorks’ business

and operations and thereby allow HealthEquity to potentially increase its proposed purchase price

above the $50.50 per share price set forth in the April 11 Offer, but does not disclose the substance

of the Board’s discussion of each of these alternatives, or whether its ultimate determination as

to how to proceed was unanimous. This information is material to stockholders considering

whether to vote for the Proposed Transaction because shareholders would consider WageWorks’

own valuation of its stock in determining whether the Merger Consideration fairly compensates

them for the value of their stock.

       104.    The Proxy discloses that Kessler advised Harvey by text message that

HealthEquity “had received questions from the press regarding the April 11 Offer” on April 29,

2019, that following this text message and “press reports speculating over a potential offer from

HealthEquity,” WageWorks issued a press release confirming the “unsolicited, non-binding

proposal,” and that HealthEquity issued a Press Release the following day, “confirming that it

had made a non-binding proposal to acquire WageWorks for $50.50 per share in cash.” The

Proxy fails to disclose whether the “press reports speculating over a potential offer from

HealthEquity” were based on information that was leaked by persons at or acting on behalf of

WageWorks or by persons at or acting on behalf of HealthEquity. This information is material

to stockholders considering whether to vote in favor of the Proposed Transaction because this

information may have been deliberately leaked in order to effectuate merger immediately rather

than through a more deliberate process by which WageWorks could have considered all offers,



                                                 35
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 36 of 52



including offers superior to HealthEquity’s, such as Sponsor C’s proposal.

       105.    The Proxy discloses that ten parties, including HealthEquity, executed

confidentiality agreements with WageWorks, with nine of such agreements, including that of

HealthEquity, containing standstill provisions that would terminate upon WageWorks having

entered into a definitive agreement to effectuate a business combination, and certain of which

standstill provisions, including that of HealthEquity, would terminate upon a third party

announcing a tender offer to acquire more than 50% of WageWorks’ outstanding shares of

common stock, but fails to disclose how many and which of the nine standstill agreements

terminated upon a third party‘s tender offer. This information is material to stockholders

considering whether to vote in favor of the Proposed Transaction because the failure to terminate

a standstill agreement reduces public shareholders’ ability to exchange their stock pursuant to

takeover offers.   As Party C ultimately made a proposal that would have compensated

WageWorks stockholders with cash consideration substantially superior to the Merger

Consideration, whether Party C’s standstill agreement terminated with the announcement of the

Proposed Transaction is crucial to WageWorks’ public stockholders in considering how to vote.

       106.    The Proxy discloses that, between April 30, 2019 and May 6, 2019 WageWorks

management and Evercore engaged in discussions with several potential counterparties regarding

a potential strategic transaction with WageWorks, but fails to disclose whether any of these

potential counterparties communicated a proposal, or whether any of these potential

counterparties otherwise expressed an interest in “beating” the $50.50 per share offer that

WageWorks and HealthEquity had recently publicly confirmed in their respective press releases.

This information is material to stockholders considering whether to vote for the Proposed

Transaction because it pertains directly to the possibility of whether WageWorks knew of



                                               36
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 37 of 52



potential counterparties that intended to offer WageWorks’ public stockholders superior

consideration relative to HealthEquity’s proposals.

       107.    The Proxy discloses that the WageWorks Board held a special meeting regarding

communications with HealthEquity, other potentially interested parties, and certain significant

customers and stockholders, the inadequacy of the $50.50 offer on May 5, 2019, and authorized

Evercore to request initial indications from the parties involved in the strategic process by May

24, 2019, but the Proxy fails to disclose whether the Board specifically discussed any “other

potentially interested parties” and, if so, which, and also does not provide any details as to these

“significant customers and stockholders” or why they were discussed at this special meeting.

This information is material to stockholders considering whether to vote in favor of the Proposed

Transaction because the meeting was an opportunity for WageWorks to steer negotiations

towards HealthEquity and away from other potential counterparties, and the substance of these

discussions pertains directly to whether such steering was taking place.

       108.    The Proxy discloses that WageWorks directed members of management and

representatives of Evercore again to convey to HealthEquity that the WageWorks board believed

that HealthEquity’s offer of $50.50 per share did not adequately value the Company on May 14,

2019 but fails to disclose how much consideration per-share the WageWorks Board instructed

Wilson Sonsini to provide for in its “revised draft of the merger agreement. This information is

material to stockholders considering whether to vote for the Proposed Transaction because

shareholders would consider WageWorks’ own valuation of its stock in determining whether the

Merger Consideration fairly compensates them for the value of their stock.

       109.    The Proxy discloses that the draft merger agreement that Wilson Sonsini delivered

on May 17, 2019 contemplated, among other things, a 60 day ‘go-shop’ period with an ability to



                                                 37
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 38 of 52



continue with a party that has submitted a written proposal that is reasonably likely to lead to a

superior proposal, and a termination fee of 3% of the equity value of WageWorks in the event

WageWorks entered into an alternative proposal, or 1% of the equity value of WageWorks in the

event WageWorks entered into an alternative proposal with an ‘excluded party. The Proxy fails

to disclose how much consideration per-share the WageWorks Board instructed Wilson Sonsini

to provide for in its revised draft of the merger agreement, and also does not disclose whether

there were parties that would have been considered “Excluded Parties” subject to the “go-shop”

provision at the time Wilson Sonsini delivered the May 17, 2019 draft merger agreement, and if

so, the identity of those parties and the material terms of their outstanding alternative written

proposals. This information is material to stockholders considering whether to vote for the

Proposed Transaction because shareholders would consider WageWorks’ own valuation of its

stock in determining whether the Merger Consideration fairly compensates them for the value of

their stock, and further weighs on stockholders’ analysis of WageWorks’ purpose in proposing

the go-shop provision.

       110.    The Proxy discloses that Party C’s financial advisor notified Evercore that Party

C had selected a financial sponsor to assist in its acquisition of WageWorks in accordance with

the conditions of Party C’s proposal to purchase WageWorks for $55.50 per share on June 16,

2019 but the Proxy fails to disclose whether Party C identified the financial sponsor to

WageWorks at this time, whether Party C advised WageWorks that the financial sponsor it had

selected had agreed to acquire the “related carve-out business,” and whether Party C advised

WageWorks as to whether due diligence was still projected to be done within the six-to-eight

week timeframe beginning with May 24, 2019 or if there was a revised projected date of

completion. This information is material to stockholders considering whether to vote in favor of



                                                38
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 39 of 52



the Proposed Transaction because it pertains directly to the likelihood that Party C’s proposal to

acquire WageWorks for $55.50 per share would lead to a Superior Offer and the timeframe during

which Party C would make its revised offer.

       111.    The Proxy discloses that the WageWorks Board discussed the proposals from

HealthEquity and Party C on June 17, 2019, and concluded that there was a low likelihood that a

revised offer from Party C would still approach $55.50 per share, and there were inherent

uncertainty and risks associated with Party C’s proposal, but fails to disclose why the WageWorks

Board, WageWorks management, Evercore, and Wilson Sonsini determined that there was “a

low likelihood” that Party C’s revised offer would “approach $55.50 per share” other than the

“complexity” involved in its financial sponsor also acquiring “a related carve-out business” and

the possibility that due diligence would cause Party C to reduce its offer. This information is

material to stockholders considering whether to vote in favor of the Proposed Transaction because

it pertains directly to the likelihood that Party C’s proposal to acquire WageWorks for $55.50 per

share would lead to a Superior Offer and the timeframe during which Party C would make its

revised offer. As WageWorks had submitted its Form 10-K after Party C’s initial proposal and

HealthEquity’s offer increased rather than decreased following HealthEquity conducting its due

diligence, it is patently unclear why WageWorks believed Party C’s would revise its offer

downward.

       112.    The Proxy discloses that the WageWorks Board decided “it was not advisable to

wait for Party C (and its financial partner) to complete due diligence and make a revised

proposal,” and instead “accept the revised offer of $52.00 per share” from HealthEquity on June

20, 2019 but fails to disclose why the WageWorks Board, WageWorks management, Evercore,

and Wilson Sonsini determined that there was “a low likelihood” that Party C’s revised offer



                                                39
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 40 of 52



would “approach $55.50 per share” other than the “complexity” involved in its financial sponsor

also acquiring “a related carve-out business” and the possibility that due diligence would cause

Party C to reduce its offer. This information is material to stockholders considering whether to

vote in favor of the Proposed Transaction because it pertains directly to the likelihood that Party

C’s proposal to acquire WageWorks for $55.50 per share would lead to a Superior Offer and the

timeframe during which Party C would make its revised offer. As WageWorks had submitted its

Form 10-K after Party C’s initial proposal and HealthEquity’s offer increased rather than

decreased following HealthEquity conducting its due diligence, it is patently unclear why

WageWorks believed Party C’s would revise its offer downward.

       113.    The Proxy discloses that the parties discovered there was a misunderstanding

between the parties regarding the outstanding fully diluted share count of WageWorks due to

WageWorks treatment of outstanding RSUs that had vested but not yet settled on June 23, 2019,

but fails to disclose the original and revised numbers of fully diluted shares as contemplated by

HealthEquity or HealthEquity “misunderstood” the number of RSUs that were outstanding and

vested but yet settled even though HealthEquity had completed its due diligence. The Proxy also

does not disclose when the disputed RSUs were issued and became vested or whether the disputed

RSUs included RSUs held by members of the WageWorks Board, WageWorks’ management,

WageWorks’ line employees, or some other group. This information is material to stockholders

considering whether to vote in favor of the Proposed Transaction because it pertains directly to

the cash value of the consideration that stockholders were receiving per share, the potentially

unexplained decrease in that value after the WageWorks Board accepted HealthEquity’s offer in

light of the possibility that due diligence would cause Party C to revise its offer to reduce the cash

consideration from its $55.50 per share proposal, and the possibility that conflicts of interest may



                                                  40
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 41 of 52



have led the Individual Defendants to agree to accept inferior consideration.

       114.    The Proxy discloses that WageWorks and HealthEquity “negotiated” to a revised

price of $51.35 per share, and subsequently negotiated and finalized the remaining open issues

in the merger agreement, but fails to disclose how WageWorks determined the $51.35 per share

amount was proportionate, how the WageWorks management reacted to the “new closing

condition” regarding auditor consents and comfort letters, and whether management discussed

the possibility of resuming negotiations with Party C at this time. This information is material to

stockholders considering whether to vote in favor of the Proposed Transaction because it pertains

directly to the cash value of the consideration that stockholders were receiving per share, the

potentially unexplained decrease in that value after the WageWorks Board accepted

HealthEquity’s offer in light of the possibility that due diligence would cause Party C to revise

its offer to reduce the cash consideration from its $55.50 per share proposal, the possibility that

conflicts of interest may have led the Individual Defendants to agree to accept inferior

consideration, and whether WageWorks seriously considered the possibility that Party C may

have been a preferable counterparty to HealthEquity.

       115.    The Treatment of Equity Awards disclosures beginning on Page 51 of the Proxy

disclose that several officers and directors of WageWorks are entitled to substantial golden

parachute compensation but the Proxy fails to disclose whether the effective employment

agreements (and consequently the severance packages), including the agreements with Montes

and Harvey, were the result of amendments that were made in anticipation of the Proposed

Transaction. Instead, the Proxy discloses only that these are the terms effective “as of July 1,

2019,” after the Board had already agreed to approve the Proposed Transaction. Such conflict of

interest information is material to stockholders deciding whether to vote for the Proposed



                                                41
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 42 of 52



Transaction, particularly in light of the confusion regarding the number of fully diluted shares

and treatment of outstanding RSUs and the resulting decrease in the per-share value of the Merger

Consideration.

   B. The Proxy Omits Material Information Regarding Financial Projections, Inputs,
      and Assumptions for Various Financial Valuations and WageWorks’ Financial
      Advisors’ Potential Conflicts of Interest

       116.      The Proxy describes Evercore’s Fairness Opinion and the various valuation

analyses that Evercore performed to render its opinion. However, the Proxy fails to provide

enough information regarding the necessary data, support for conclusions, or the existence of, or

basis for, the underlying assumptions that underpin the fairness analysis. Specifically, the Proxy

does not disclose enough information regarding the financial projections, inputs and assumptions

for various financial valuations, and Evercore’s potential conflicts of interest. Without this

information, stockholders cannot replicate the analyses, confirm the valuations, evaluate

Evercore’s opinion that the consideration offered to the Company’s shareholders in the Proposed

Transaction is fair, or accurately assess the reliability of the Fairness Opinion. The informative

value of the Fairness Opinion is not in its conclusions, but in the valuation analyses that support

them. These key inputs, which were baked into those conclusions, must also be fairly disclosed.

       117.      With respect to Evercore’s Discounted Cash Flow Analysis beginning on Page 40,

the proxy fails to disclose the unlevered free cash flow projections themselves, the most important

input in the Discounted Cash Flow Analysis. The Proxy also fails to disclose: (i) how stock-

based compensation would have been treated in the analysis (i.e., cash or non-cash expense); (ii)

the value of the Company’s NOLs accounted for in this analysis, if at all; (iii) a full sensitivity

table; (iv) the entire range of discount rates, growth rates, and projected unlevered, after-tax free

cash flows; (v) the actual number of fully diluted shares of the Company; and (vi) the rationale



                                                 42
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 43 of 52



and basis: for (a) applying a selected range of terminal forward multiples and (b) the range of

implied perpetuity growth rates derived in the analysis (i.e., 2.0 % to 5.0%). This information is

material to stockholders because it pertains directly to the intrinsic value of the Company’s

common stock. Indeed, unlevered free cash flows are widely recognized as the most important

valuation metric when it comes to valuing a company, and disclosing the EBITDA or Levered

Free Cash Flow projections is not sufficient because the value of companies should be premised

upon the company’s projected future unlevered free cash flows.

       118.    With respect to Evercore’s Selected Transactions Analysis beginning on Page 41,

the Proxy fails to disclose Evercore’s basis for deeming the companies analyzed as “target”

companies, other than a vague statement that Evercore, “in its professional judgment and

experience,” considered them “generally relevant to WageWorks for purposes of its financial

analyses” based on “general business, economic and market conditions and other factors

existing,” as well as “differences in financial, business and operating characteristics and other

factors relevant to the target companies or businesses in the selected transactions.” The Proxy

also fails to disclose the basis for Evercore’s selected range of multiples for the selected

companies and why Evercore selected these ranges. The Proxy Statement also fails to disclose

the individual Revenue and EBITDA multiples for each transaction. The Proxy Statement also

fails to disclose the P/E multiples of the selected companies. This information is important for

shareholders considering the Selected Transactions Analysis because its conclusions turn on the

target transactions, and without knowing all of the independent criteria used in determining

whether a company was “generally relevant,” it is impossible to determine whether any outliers

were erroneously included or otherwise relevant transactions were erroneously excluded. Indeed,

the conclusions of the Selected Transactions Analysis are particularly vulnerable to the inclusion



                                                43
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 44 of 52



of outlier transactions or failure to include relevant transactions because only seven transactions

were selected, and the data are summarized only by Range and Mean, which implicates the

possibility that outlier transactions may greatly skew the results.

       119.    With respect to Evercore’s Selected Public Company Trading Analysis beginning

on Page 42, the Proxy fails to disclose Evercore’s basis for selecting the companies that Evercore

included, other than a vague statement that Evercore, “in its professional judgment and

experience,” considered them “generally relevant to WageWorks for purposes of its financial

analyses” based on “general business, economic and market conditions and other factors

existing,” as well as “differences in financial, business and operating characteristics and other

factors relevant to the target companies or businesses in the selected transactions.” The Proxy

also fails to disclose the basis for Evercore’s selected range of multiples for the selected

companies and why Evercore selected these ranges. The Proxy Statement also fails to disclose

the individual multiples for the selected companies, and instead breaks them down by industry.

This information is important for shareholders considering the Selected Public Company Trading

Analysis because its conclusions turn on multiples of the companies that were selected, and

without knowing all of the independent criteria used in determining whether a company was

“generally relevant,” it is impossible to determine whether any outliers were erroneously included

or otherwise relevant companies were erroneously excluded. Further, the conclusions of the

Selected Transactions Analysis are particularly sensitive to the inclusion of outlier companies or

failure to include relevant transactions because only a few were selected for each industry, and

the data are summarized only by Range and Mean, which implicates the possibility that outliers

may greatly skew the results.

       120.    With respect to Evercore’s Equity Research Analyst Price Targets analysis, the



                                                 44
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 45 of 52



Proxy states that “Evercore reviewed selected public market trading price targets for the shares

of WageWorks common stock prepared and published by equity research analysts that were

publicly available as of April 29, 2019, the last full trading day prior to media reports of the

possibility of a merger, and as of June 26, 2019, the last full trading day prior to the delivery by

Evercore of its opinion to the board,” and that the “range of selected equity research analyst price

targets per share of WageWorks common stock was $43.00 to $50.00 as of April 29, 2019 and

$50.00 to $60.00 as of June 25, 2019.” The Proxy fails to disclose the actual price targets

observed and fails to summarize the price targets in a meaningful way, and does not provide any

measurement of central tendency. Without the individual price targets themselves, a quartile,

quintile, or decile summary, or at a minimum some measurement of variance, it is impossible to

tell whether the range fairly summarizes the data observed. This omitted information is material

to a shareholder deciding whether to tender stock because it goes directly to how much weight

the investor should place on the Equity Research Analyst Price Targets analysis.

       121.    The Proxy also fails to provide all of the financial projections provided by

WageWorks’ management and relied upon by Evercore for purposes of the fairness analyses, for

fiscal years 2019-2024, for the following items: (i) whether projected Depreciation and

Amortization (calculated as the difference between Adjusted EBITDA and NOPAT) was adjusted

to exclude the impact of amortization expenses related to intangible assets acquired through

acquisitions and business combinations, (ii) Taxes (or tax rate), (iii) Stock-based compensation

expense, (iv) Changes in net working capital, (v) Capital expenditures, (vi) Any other line items

used in the calculation of unlevered free cash flow, and (vii) Unlevered free cash flow. With

respect to financial projections, directors are obligated to provide complete valuation metrics to

shareholders, particularly in cash-out transactions where non-GAAP metrics were used by the



                                                 45
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 46 of 52



banker, since such metrics are not uniformly defined and shareholders are therefore unable to

assess the utility and legitimacy of the actual metrics without seeing the underlying components.

       122.    The Proxy also fails to fully disclose all potential conflicts-of-interest for

Evercore. This conflict of interest information is material to shareholders because it directly

informs shareholders as to how much weight they should give to Evercore’s Fairness Opinion.

Page 46 of the Proxy discloses that an “a potential discretionary fee of $1.5 million” may be paid

to Evercore but fails to disclose the factors that WageWorks will consider in employing its

discretion.

       123.    Further, Page 46 of the Proxy also discloses that Evercore and its affiliates “have

provided financial advisory services to WageWorks and received fees for the rendering of these

services in the amount of less than $1.0 million” but does not say the actual amount that Evercore

received. Page 46 of the Proxy further discloses that Evercore “may provide financial advisory

or other services to WageWorks and HealthEquity in the future” but fails to disclose whether any

services are, in fact, mutually understood to be contemplated between Evercore and WageWorks

and/or HealthEquity.

       124.    If a Proxy discloses financial projections and valuation information, such

projections must be complete and accurate. The question here is not the duty to speak, but

liability for not having spoken enough. With regard to future events, uncertain figures, and other

so-called soft information, a company may choose silence or speech elaborated by the factual

basis as then known—but it may not choose half-truths. See Campbell v. Transgenomic, et al.,

No. 18-2198 (8th Cir., March 1, 2019) (noting that “half-truths” are actionable misrepresentations

under securities laws and collecting cases). Accordingly, Defendants have disclosed some of the

information related to the projections relied upon by Evercore, but have omitted crucial line items



                                                46
           Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 47 of 52



and reconciliations. Thus, Defendants’ omission renders the projections disclosed in the Proxy

misleading.

          125.   Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

          126.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming stockholder vote concerning the

Proposed Transaction, Plaintiff and WageWorks’ other public shareholders will be unable to make

an informed decision regarding whether to vote their shares in favor of the Proposed Transaction,

and they are thus threatened with irreparable harm, warranting the injunctive relief sought herein.

                                        CAUSES OF ACTION

                                            COUNT I
          (Against All Defendants for Violations of Section 14(a) of the Exchange Act
                                        and Rule 14a-9)

          127.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          128.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any Proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          129.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange



                                                   47
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 48 of 52



Act, provides that Proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

        130.    The omission of information from a Proxy will violate Section 14(a) and Rule

14a-9 if other SEC regulations specifically require disclosure of the omitted information.

        131.    Defendants have issued the Proxy with the intention of soliciting the Company’s

common stockholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) complete and accurate financial projections for

WageWorks; (ii) complete and accurate valuation analyses performed by Evercore in support of

its fairness opinion; and (iii) potential conflicts of interest on the part of the Individual Defendants

and Evercore with respect to the Proposed Transaction.

        132.    In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to the Company’s stockholders although they could have done so without

extraordinary effort.

        133.    The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.



                                                   48
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 49 of 52



The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that Evercore reviewed and discussed its financial

analyses with the Board, and further states that the Board considered the financial analyses

provided by Evercore, as well as its fairness opinion and the assumptions made and matters

considered in connection therewith. Further, the Individual Defendants were privy to and had

knowledge of the projections for the Company and the details surrounding the process leading up

to the signing of the Merger Agreement. The Individual Defendants knew or were negligent in

not knowing that the material information identified above has been omitted from the Proxy,

rendering the sections of the Proxy identified above to be materially incomplete and misleading.

Indeed, the Individual Defendants were required to, separately, review Evercore’s analyses in

connection with their receipt of the fairness opinions, question Evercore as to its derivation of

fairness, and be particularly attentive to the procedures followed in preparing the Proxy and

review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       134.    The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a Proxy by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. The Individual

Defendants were negligent in choosing to omit material information from the Proxy or failing to

notice the material omissions in the Proxy upon reviewing it, which they were required to do

carefully as the Company’s directors.      Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

review of the Company’s financial projections.



                                                 49
           Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 50 of 52



          135.   The Company is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          136.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Stockholder Vote. Plaintiff has no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                            COUNT II
                 (Against the Individual Defendants for Violations of Section 20(a) of the
                                             Exchange Act)

          137.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          138.   The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of the Company, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          139.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.



                                                   50
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 51 of 52



       140.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.         The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       141.    In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       142.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       143.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       144.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 51
         Case 1:19-cv-07120-ALC Document 1 Filed 07/30/19 Page 52 of 52



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Stockholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.


                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

 Dated: July 30, 2019

                                                      MONTEVERDE & ASSOCIATES PC

                                                       /s/ Juan E. Monteverde
                                                      Juan E. Monteverde (JM-8169)
 OF COUNSEL:                                          The Empire State Building
                                                      350 Fifth Avenue, Suite 4405
 ADEMI & O’REILLY, LLP                                New York, NY 10118
 Guri Ademi
                                                      Tel:(212) 971-1341
 Jesse Fruchter
                                                      Fax:(212) 202-7880
 3620 East Layton Avenue
                                                      Email: jmonteverde@monteverdelaw.com
 Cudahy, Wisconsin 53110
 Tel: (414) 482-8000
 Fax: (414) 482-8001                                  Attorneys for Plaintiff
 Email: gademi@ademilaw.com
         jfruchter@ademilaw.com

 Attorneys for Plaintiff


                                                 52
